Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00815-CV

                        IN THE ESTATE OF Alvilda Mae AGUILAR

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2802
                          Honorable Tom Rickhoff, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the orders of the trial court granting
the motion to transfer venue and dismissing the lawsuit are REVERSED, and judgment is
RENDERED denying the motion to transfer. It is ORDERED that appellants Anthony C. Aguilar
and Michael A. Aguilar recover their costs of this appeal from appellees Margaret Morales and
Jesus Morales.

       SIGNED September 10, 2014.


                                                 _____________________________
                                                 Catherine Stone, Chief Justice